NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


ERYC CUEVAS, DOC #T51495,                    )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-3575
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed February 28, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Lee
County; Ramario Manalich, Judge.

Eryc Cuevas, pro se.




PER CURIAM.


             Affirmed.



CRENSHAW, LUCAS, and BADALAMENTI, JJ., Concur.